Citation Nr: 0000636	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to 
August 1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held before a Member of the Board sitting at 
the RO in October 1999.  The undersigned Member was 
designated by the Chairman of the Board to conduct such 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

It is noted at the outset that the RO has adjudicated the 
claim as a well grounded claim.  The Board agrees with that 
analysis, and concludes, as set forth below, that additional 
development is indicated.

The appellant essentially contends that his hepatitis C, 
documented as present in the early 1990's stems from events 
in active duty.  Specifically, it is contended that he had 
(or most likely had) a blood transfusion at the time he was 
wounded during service.  The records associated with the 
claims file do not confirm that he had a blood transfusion.  
It does not appear, however, that records of the actual 
hospitalizations have been requested.  There are some 
summaries on file, but a more detailed search is in order to 
ascertain if any actual clinical records from the 
hospitalization(s) after the wounding may be available.

In addition, at a personal hearing in October 1999, the 
appellant reported that he had undergone knee surgery in 
1978.  It is unclear whether there may have been laboratory 
studies at that time that may have suggested the presence of 
some form of hepatitis, possibly in some sort of dormant 
phase.  It has been asserted, in part, that the hepatitis C 
could have been present for a number of years, causing liver 
damage, but not manifesting any other active symptoms.

It is not clear that all available records are on file.  In 
addition to the specific records to which reference is made 
above, it appears other records requests have been primarily 
for the 1990's.  As part of the remand development, the 
appellant will be offered the opportunity to submit 
information about any other treatment he may have had, 
between separation from service and the documentation of 
hepatitis C in the 1990's.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and ascertain names, dates, and locations 
of any medical treatment that he has had 
since separation from service.  
Thereafter, attempts should be made to 
obtain records of such treatment, to the 
extent records are not already on file.  
Specifically, the appellant should 
provide information concerning the knee 
surgery in 1978, so that either he, or 
the RO may attempt to obtain a complete 
set of all clinical records, including 
laboratory studies that were conducted.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should, with the assistance of 
the appellant as needed, attempt to 
contact any military medical facilities 
wherein he was treated for wounds 
sustained in service.  He has reported 
hospitalization in Guam, and at Great 
Lakes upon return to the United States.  
Specific information should be solicited, 
and attempts to obtain records from these 
facilities, or other appropriate sources 
should be undertaken.

3.  Thereafter, and whether records are 
obtained or not, the claims folder should 
be referred by the RO to appropriate 
examiner(s) for opinion(s)/answer(s) to 
the following questions:

(a)  Reviewing the claims folder 
with regard to the wounds sustained 
in service, is it more likely than 
not that there would have been a 
need for blood transfusions as part 
of the treatment?

(b)  With regard to the hepatitis C, 
is it more likely than not that the 
disorder could have been undetected 
for years after separation from 
service until the early 1990's?  
Please comment on the extent of the 
liver damage noted and the 
likelihood of an ongoing or long 
term deterioration.

(c)  Do you agree or disagree with 
the opinion of C. Allen Goetsch, 
M.D., set forth in a letter dated in 
July 1995 and received at the 
October 1999 hearing?  Please 
explain your reasoning in agreeing 
or disagreeing.

To the extent it is determined that these 
matters can not be addressed without an 
examination, such examination should be 
conducted.  To the extent answers cannot 
be provided without resort to 
speculation, that too should be noted for 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be readjudicated by the RO.  To 
the extent the benefits sought on appeal are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
ultimate outcome in this case but the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



